DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent application no. 2020/0078938 to Bradski et al. in view of patent no. 8,919,360 to Ransley.
	Regarding claims 1, 2, 4 and 6, Bradski et al. discloses a mobile base (112), a plurality of pallet receivers (110), a plurality of sensors (106, 108, 116 and 118) and a robotic manipulator (102).
	Bradski et al. discloses the claimed invention except for the linear slider having a first and second double sided pistons and a bottom layer on the mobile base.  
	Ransley discloses that it is know to have a bottom layer (62) on a mobile base in a rack system.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Bradski et al. with the teachings of Ransley by adding a bottom layer with a reasonable expectation of success for the purpose of providing an efficient means for adding additional storage space.  
The prior art element (paragraph 49) of Bradski et al. performs the function of moving a pallet specified in the claim in substantially the same manner as the function is performed by the corresponding element (linear slider) described in the specification, and such structure are considered art recognized equivalent structures and would have functioned at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.
Regarding claim 5, Bradski et al. discloses a loading planner (140).
Regarding claims 7-12, the recited steps in the method for manipulating objects by a pallet loading and unloading apparatus are considered to be obvious to Bradski et al. in view of Ransley, since Bardski et al. in view of Ransley discloses all of the structural limitations in the claims.   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used the apparatus of Bardski et al. in view of Ransley as an alternative device to perform the claimed method for the purpose of providing an efficient means for unloading a truck. 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.